DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS') submitted on July 23, 2021 was filed after the mailing date of the Notice of Allowance on 5-11-2021, The submission is in compliance with the provisions of 37 CFR 1,97. Accordingly, the information disclosure statement is being considered by the examiner.
3	Claims 1-20 allow.
4.	See office Action mailed on 5-11-2021 regarding the reasons for allowance.
	Further, examiner notes that the newly submitted references WO2015/083248A1  and JP04-066284,U donot disclose the claimed limitation “a glass sheet composite, comprising: two sheets; a liquid layer held between the two sheets; and a seal material, wherein at least one of the two sheets is a glass sheet, wherein the two sheets are disposed so that an edge surface of one of the two sheets and an edge surface of the other sheet are not flush with each other to constitute a step portion having a stair-like shape in a cross-sectional view, and the seal material is provided to the step portion to seal up at least the liquid layer, and the liquid layer held between the two sheets is contiguous” as recited in claim 1.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be dearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653